Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 10, 12, 13, 15-17, 19, 26, 28, 29 and 31-35 of US Application No. 16/447,163 are currently pending and have been examined. Applicant amended claims 10, 13, 17, 26, canceled claims 11, 14, 18, 27 and 30, and added claims 36-40. Applicant previously canceled claims 1-9 and 20-25.

Claims 10, 12, 13, 15-17, 19, 26, 28, 29 and 31-40 are allowed. 

Response to Arguments
The previous rejections of claims 10, 12, 13, 15-17, 19, 26, 28, 29 and 31-35 under 35 USC § 102 or 103 are withdrawn in consideration of the claim amendments filed by Applicant. 

Allowable Subject Matter
Claims 110, 12, 13, 15-17, 19, 26, 28, 29 and 31-40 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Hara (US 2013/0095678 A1) in view of High et al. (US 2016/0260049 A1, “High”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Hara, discloses a charging connector having a connector connection section disposed within an opening in the vehicle to which a plug is connected; an outer lid section which covers the opening; a resin arm which is pivotably supported within the opening and is bent so as to bypass the opening; and an outer lid hinge which allows the arm to pivot in a plane substantially perpendicular to the plane formed by the opening. The arm has an extended section which describes a circular arc centering on the outer lid hinge, and also has a base section (root section). The portion of the opening which is located near the arm is substantially circular-arc-shaped.

High discloses a motorized transport unit 202, similar to the motorized transport unit 102 shown in the system of FIG. 1. In this embodiment, the motorized transport unit 202 takes the form of a disc-shaped robotic device having motorized wheels (not shown), a lower body portion 204 and an upper body portion 206 that fits over at least part of the lower body portion 204. It is noted that in other embodiments, the motorized transport unit may have other shapes and/or configurations, and is not limited to disc-shaped. For example, the motorized transport unit may be cubic, octagonal, triangular, or other shapes, and may be dependent on a movable item container with which the motorized transport unit is intended to cooperate. Also included are guide members 208. In FIG. 2A, the motorized transport unit 202 is shown in a retracted position in which the upper body portion 206 fits over the lower body portion 204 such that the motorized transport unit 202 is in its lowest profile orientation which is generally the preferred orientation for movement when it is unattached to a movable item container 104 for example. In FIG. 2B, the motorized transport unit 202 is shown in an extended position in which the upper body portion 206 is moved upward relative to the lower body portion 204 such that the motorized transport unit 202 is in its highest profile orientation for movement when it is lifting and attaching to a movable item container 104 for example. The mechanism within the motorized transport unit 202 is designed to provide sufficient lifting force to lift the weight of the upper body portion 206 and other objects to be lifted by the motorized transport unit 202, such as movable item containers 104 and items placed within the movable item container, item display modules 130 and items supported by the item display module, and storage lockers 132 and items placed within the storage locker. The guide members 208 are embodied as pegs or shafts that extend horizontally from the both the upper body portion 206 and the lower body portion 204. In some embodiments, these guide members 208 assist docking the motorized transport unit 202 to a docking station 122 or a dispenser 120. In some embodiments, the lower body portion 204 and the upper body portion are capable to moving independently of each other. For example, the upper body portion 206 may be raised and/or rotated relative to the lower body portion 204. That is, one or both of the upper body portion 206 and the lower body portion 204 may move toward/away from the other or rotated relative to the other. In some embodiments, in order to raise the upper body portion 206 relative to the lower body portion 204, the motorized transport unit 202 includes an internal lifting system (e.g., including one or more electric actuators or rotary drives or motors). Numerous examples of such motorized lifting and rotating systems are known in the art. Accordingly, further elaboration in these regards is not provided here for the sake of brevity.

With respect to independent claim 10, Hara taken either individually or in combination with other prior art of record fails to teach or suggest: a cap having a first side cover corresponding to the first vehicle-charging contact, the cap being attached to the cap elevator such that, when the cap elevator is in the first position, the first vehicle-charging contact is covered by the first side cover, and when the cap elevator is in the second position, the first vehicle-charging contact is not covered by the first side cover, wherein the cap is a load bearing platform for transporting the payload.

With respect to independent claim 10, Hara taken either individually or in combination with other prior art of record fails to teach or suggest: a second vehicle-charging contact on a second side of the base; and a second side cover corresponding to the second vehicle-charging contact such that, when the cap elevator is in the first position, the second vehicle- charging contact is covered by the second side cover, and when the cap elevator is in the second position the second vehicle-charging contact is not covered by the second side cover.

With respect to independent claim 10, Hara taken either individually or in combination with other prior art of record fails to teach or suggest: a cap having a first side cover corresponding to the first vehicle-charging contact, the cap being attached to the cap elevator such that, when the cap elevator is in the first position, the first vehicle-charging contact is covered by the first side cover, and when the cap elevator is in the second position, the first vehicle-charging contact is not covered by the first side cover wherein the first vehicle-charging contact comprises a rail that extends along at least part of a length of the first side of the base.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668